Citation Nr: 0326109	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  03-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to VA benefits.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The claimant's husband served in Army Transport Division APO 
455 from September 1944 to May 1946.  He died in August 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 administrative decision of 
the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied VA 
benefits. 


FINDING OF FACT

The claimant's husband did not have active military service 
in the Armed Forces of the United States.


CONCLUSION OF LAW

Basic eligibility for VA benefits is not established.  38 
U.S.C.A. §§ 101(2), 1521, 1541, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.3, 3.7 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Under the VCAA, VA has a duty to notify the claimant of the 
evidence and information necessary to substantiate her claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, VA has a duty to inform the claimant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In a January 2002 letter, the RO requested the 
claimant to complete DD Form 2168 and submit it to the Marine 
Personnel Branch NMC-4A, along with any copies of documents 
that she might have regarding her husband's military service 
so that the service department could identify her husband's 
records.  The RO added that upon receipt of her husband's DD 
Form 214, she should submit a copy to the RO.  The RO 
stressed that no further action could be taken on her claim 
for VA benefits until a separation form had been received 
from her.  

In the January 2003 statement of the case, the RO informed 
the claimant that entitlement to benefits from VA is 
dependent upon a finding by the United States Department of 
the Army that an individual had valid military service in the 
Armed Forces of the United States.   In addition, the RO 
provided the claimant with the text of 38 C.F.R. § 3.7(x), 
which identifies individuals and groups who are considered to 
have performed active military, naval, or air service.  

Finally, under the VCAA, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, the claimant did 
not complete and return DD Form 2168, which, as the RO 
indicated, was necessary to proceed with her claim.  Further, 
she has not indicated the existence of any additional 
evidence that would aid in substantiating her claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

The claimant's husband died in August 1986.  She filed a 
claim for VA benefits in July 2001, and indicated in her July 
2001 letter that her husband had rendered wartime services as 
a civilian crewman with the Coast Guard for the period from 
September 1944 to May 1946.  She stated that she had 
submitted her husband's service records, which she had 
obtained from the National Records Personnel Center in St. 
Louis, Missouri.  These include a Report of Field Personnel 
Action dated September 1944, showing the claimant's husband's 
position as "wiper-relief crew" for the Army Port and 
Service Command, APO 455, Army Transport Division, APO 456.  
An October 1944 Report of Field Personnel Action shows that 
the claimant's husband was transferred from "wiper-relief 
crew" to "room steward-USAIT Comet."  A War Department 
Notification of Personnel Action (Field) dated May 1946 shows 
that the claimant's husband resigned in May 1946 and that he 
had Federal service from September 1944 to May 1946.  The 
document is signed by the Civilian Personnel Division.  

The claimant also submitted a Merchant Seaman's Certificate 
of Identification from the United States Coast Guard.  She 
stated that she was entitled to benefits as a surviving 
spouse of a World War II veteran under the Federal Benefits 
Act for Veterans, which provides that civilian crewmen of the 
U.S. Coast Guard who served in areas of immediate military 
hazards while conducting operations with and for the U.S. 
Armed Forces between December 7, 1941 and August 15, 1945 are 
considered to have active military service.




III.  Criteria

The Secretary shall pay a pension to the surviving spouse of 
a veteran of a period of war who met certain service 
requirements or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. § 1541 (West 
2002).  A veteran meets the service requirements for this 
statute if such veteran served in the active military, naval, 
or air service for 90 days or more during a period of war, or 
during a period of war and was discharged or released from 
such service for a service-connected disability, or for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war, or for an aggregate of 90 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002).  

Section 3.7 of the Code of Federal Regulations lists certain 
individuals and groups considered to have performed active 
military, naval, or air service.  Section 3.7(x), entitled 
"Active military service certified as such under section 401 
of Public Law 95-202," states the following: "Such service 
if certified by the Secretary of Defense as active military 
service and if a discharge under honorable conditions is 
issued by the Secretary."  Among the groups certified as 
active military service is service in the American Merchant 
Marine in oceangoing service during the period of armed 
conflict, December 7, 1941, to August 15, 1945.  38 C.F.R. 
§ 3.7(x) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a finding of basic eligibility for VA benefits.

The Secretary shall pay a pension to the surviving spouse of 
a veteran of a period of war who met certain service 
requirements or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. § 1541 (West 
2002).  A veteran meets the service requirements for this 
statute if such veteran served in the active military, naval, 
or air service for 90 days or more during a period of war.  
38 U.S.C.A. § 1521(j) (West 2002).  Service in the American 
Merchant Marine in oceangoing service during the period of 
armed conflict, December 7, 1941 to August 15, 1945, may 
qualify as active military service.  38 C.F.R. § 3.7(x)(15) 
(2003).  In this case, the evidence of record includes a 
merchant seaman's certificate of identification issued by the 
United States Coast Guard in November 1944.  There is also a 
copy of a Report of Field Personnel Action dated September 
1944, showing the claimant's husband's position as "wiper-
relief crew" for the Army Port and Service Command, APO 455, 
Army Transport Division, APO 456.  An October 1944 Report of 
Field Personnel Action shows that the claimant's husband was 
transferred from "wiper-relief crew" to "room steward-
USAIT Comet."  A War Department Notification of Personnel 
Action (Field) dated May 1946 shows that the claimant's 
husband resigned in May 1946 and that he had Federal service 
from September 1944 to May 1946.  The document is signed by 
the Civilian Personnel Division.  

These documents show that the claimant's husband was in 
Federal service during the time covered by 38 C.F.R. 
§ 3.7(x)(15), and that he was a merchant seaman for the 
United States Coast Guard.  However, the evidence of record 
does not show that he was in oceangoing service.  More 
importantly, active military service has not been certified 
as such by the Secretary of Defense.  Without evidence 
showing that he was in oceangoing service, and that the 
Secretary of Defense has certified such service as active 
military service, his service does not qualify for active 
military service under 38 C.F.R. § 3.7(x)(15).  Nor has the 
appellant submitted any documentation identifying her husband 
as a veteran.  Having carefully considered the evidence of 
record, the Board finds that the claimant's husband does not 
have active service, and her claim fails as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
claimant is eligible for VA benefits, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to VA benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



